DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment / Arguments
The response, filed 01/27/2022, has been entered. Claims 1-21 are pending. The previous 112b rejections of claims 3, 5, 9, and 15-16 are withdrawn due to amendment. Applicant’s arguments regarding claims 1-21 have been fully considered but are moot due to a new grounds of rejection, necessitated by amendment.

Claim Objections
Claim 13 is objected to because of the following informalities: 
Regarding claim 13, next to last line: “the one or more strain gauges” should read “the at least one of the plurality of strain gauges” or otherwise be corrected.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 5-12, 15-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 5, 12, and 15-16 (and claims 6-7 by dependency): A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP 2173.05 (p). In this case, the product/apparatus claims 5, 12, and 15-16 recite active steps being performed (claim 5 - “wherein the plurality of strain gauges identifies a change in distance”; claim 12 - “wherein the analyzer uses information…and determines”; claim 15 - “wherein the one or more temperature assessment devices evaluate; claim 16 - “wherein the analyzer uses data…and determines”). The examiner recommends changing such language to “configured to” language. Alternatively, language similar to other instant claims may be used (e.g. claim 3 uses the language of “wherein the one or more temperature assessment devices are to evaluate a temperature”, which doesn’t positively recite an active step).
Regarding claim 5 (and claims 6-7 by dependency): “the one or more discreet strain gauges” lacks antecedent basis and it is unclear if this is the same element as, or a different element than, “the plurality of strain gauges”. For the purposes of examination, prior art which teaches it as the same element or a different element may be interpreted as reading upon the instant claim limitations. Although not relied upon for the instant rejection, the examiner notes that reference(s) of the previous rejection (e.g. Ong) could be used in future rejections if claim 5 is amended such that “discreet strain gauges” are clearly defined as not being directly coupled to any solder bumps and being different, distinct elements relative to “the plurality of strain gauges”.
Regarding claim 8 (and claim 9 by dependency): It is unclear if “a plurality of bumps” in claim 8 is the same element as, or a different element than, “a plurality of solder bumps” recited in claim 1 (on which claim 8 depends). For the purposes of examination, prior art which teaches it as the same element or a different element may be interpreted as reading upon the instant claim limitations.
Regarding claim 9: “the plurality of the electrically coupled non-critical-to-function (NCTF) bumps” lacks antecedent basis. Further, it’s unclear if these are the same element as, or a different element than, “a plurality of bumps” in claim 8 and/or “a plurality of solder bumps” recited in claim 1.
Regarding claims 10-11: It is unclear if the recited “a strain gauge” (and subsequently “the strain gauge”) is the same element as, or a different element than, “a plurality of strain gauges”, “a first one of the plurality of strain gauges”, or “a second one of the plurality of strain gauges”.
Regarding claim 20: It is unclear if “a plurality of strain gauges” is the same element as, or a different element than, “a plurality of strain gauges” recited in claim 18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8-11, 13-14, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20210282272 A1) in view of Ueda et al. (US 20090064791 A1).Regarding claim 1:Hill teaches (FIG. 6) an apparatus comprising:
a printed circuit board (PCB) (100 - [0024]); 
a plurality of solder bumps (120 / 120I) on a side of the PCB; 
a plurality of monitors (e.g. 401, 402, 403, 404 - [0044]) integrated into the PCB; and 
wherein the first one and the second one of the plurality of monitors facilitates an evaluation of PCB integrity during operation of the PCB (e.g. [0041], [0044])Hill fails to teach:
the monitors are strain gauges
wherein a first one of the plurality of strain gauges is directly physically coupled with a first one of the plurality of solder bumps and a second one of the plurality of solder bumps, and wherein a second one of the plurality of strain gauges is directly physically coupled with the first one of the plurality of solder bumps and a third one of the plurality of solder bumps, wherein the second one of the plurality of solder bumps is separate and distinct from the third one of the plurality of solder bumpsUeda teaches (FIG. 7):
the monitors are strain gauges (3 - e.g. [0029])
wherein a first one of the plurality of strain gauges is directly physically coupled with a first one of the plurality of solder bumps and a second one of the plurality of solder bumps, and wherein a second one of the plurality of strain gauges is directly physically coupled with the first one of the plurality of solder bumps and a third one of the plurality of solder bumps, wherein the second one of the plurality of solder bumps is separate and distinct from the third one of the plurality of solder bumps (See FIG. 7 of Ueda in which 3 are strain gauges and 5 are equivalent to the solder bumps of Hill. FIG. 7 shows an embodiment in which two strain gauges are both connected to the same “solder bump” and each of the two strain gauges are connected to other non-shared “solder bumps”. Also see [0047]-[0052].)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use strain gauges, as taught by Ueda, in the device of Hill to allow for stress distribution monitoring. The device of Hill is only able to determine if there are interconnect failure(s). By using the strain gauges of Ueda, the stress distribution across the PCB and/or interface thereof may also be monitored, leading to, for example, advanced warning of potential impending failure(s).
Regarding claim 2:Hill and Ueda teach all the limitations of claim 1, as set forth above.Hill also teaches (FIG. 6):
one or more traces (e.g. 211, 213 - [0040]) on the PCB (100) coupled to at least one of the plurality of strain gauges (met upon combination with Ueda) to transmit information collected from the one or more strain gauges to an analyzer (500)
Regarding claim 8, as best understood (see 112 rejection above):Hill and Ueda teach all the limitations of claim 2, as set forth above.As combined in the claim 1 rejection above, Hill and Ueda teach:
wherein the PCB (Hill, FIG. 6 - 100) includes a plurality of bumps (Hill, FIG. 6 - 120, 120I); and wherein a change in an electrical resistance value of the at least one of the plurality of strain gauges (Ueda, FIG. 7 - 3) indicates a strain (Ueda - e.g. abstract, [0029], etc.) on the PCB
Regarding claim 9, as best understood (see 112 rejection above):Hill and Ueda teach all the limitations of claim 8, as set forth above.Hill also teaches (FIG. 6):
wherein the plurality of the electrically coupled non-critical-to-function (NCTF) bumps (120I - e.g. [0033]) are coupled in a daisy chain formation (e.g. via 213 and 211) that is electrically coupled to at least one of the one or more traces (e.g. 211, 213)
Regarding claim 10, as best understood (see 112 rejection above):Hill and Ueda teach all the limitations of claim 2, as set forth above.As combined in the claim 1 rejection above, Ueda teaches (FIG. 7):
wherein a strain gauge (e.g. 3) includes one or more strain traces (the electrical path defined by 3 or 7); and wherein the strain gauge (3) is to detect a change in an electrical resistance along the one or more strain traces (e.g. abstract, [0029], etc.) to indicate a possible strain on the PCB
Regarding claim 11, as best understood (see 112 rejection above):Hill and Ueda teach all the limitations of claim 10, as set forth above.As combined in the claim 1 rejection above, Ueda teaches (FIG. 7):
wherein the one or more strain traces (the electrical path defined by 3 or 7) are electrically coupled to at least one of the one or more traces (7 or, alternatively, met upon combination with Hill by one or more of the traces in the loop from and to 500 in FIG. 6)
Regarding claim 13:Hill teaches (FIG. 6) a package comprising:
a PCB (100 - [0024]); 
one or more dies (e.g. FIG. 4 - 300) coupled to the PCB (FIG. 6 - 100); 
a plurality of solder bumps (120 / 120I) on a side of the PCB; 
a plurality of monitors (e.g. 401, 402, 403, 404 - [0044]) integrated into the PCB (100), wherein the plurality of strain gauges facilitate an evaluation of PCB integrity during operation of the PCB (e.g. [0041], [0044]); and 
one or more traces (e.g. traces from and to 500) coupled to at least one of the plurality of monitors to transmit information collected from the one or more monitors to an analyzer (500)Hill fails to teach:
the monitors are strain gauges
wherein a first one of the plurality of strain gauges is directly physically coupled with a first one of the plurality of solder bumps and a second one of the plurality of solder bumps, and wherein a second one of the plurality of strain gauges is directly physically coupled with the first one of the plurality of solder bumps and a third one of the plurality of solder bumps, wherein the second one of the plurality of solder bumps is separate and distinct from the third one of the plurality of solder bumpsUeda teaches (FIG. 7):
the monitors are strain gauges (3 - e.g. [0029])
wherein a first one of the plurality of strain gauges is directly physically coupled with a first one of the plurality of solder bumps and a second one of the plurality of solder bumps, and wherein a second one of the plurality of strain gauges is directly physically coupled with the first one of the plurality of solder bumps and a third one of the plurality of solder bumps, wherein the second one of the plurality of solder bumps is separate and distinct from the third one of the plurality of solder bumps(See FIG. 7 of Ueda in which 3 are strain gauges and 5 are equivalent to the solder bumps of Hill. FIG. 7 shows an embodiment in which two strain gauges are both connected to the same “solder bump” and each of the two strain gauges are connected to other non-shared “solder bumps”. Also see [0047]-[0052].)
Regarding claim 14:Hill and Ueda teach all the limitations of claim 13, as set forth above.Hill also teaches (FIG. 6):
wherein the one or more traces (e.g. traces from and to 500) are coupled to the PCB (100)
Regarding claim 17:Hill and Ueda teach all the limitations of claim 13, as set forth above.Hill also teaches:
wherein the analyzer (500) is located within an integrated circuit (IC) on the PCB (e.g. [0034])
Regarding claim 21:Hill and Ueda teach all the limitations of claim 1, as set forth above.Hill also teaches (FIG. 6):
wherein the first one, second one, and third one of the plurality of solder bumps (120I) are non-critical-to-function (NCTF) solder bumps (e.g. [0033]) that are electrically isolated within the PCB

Claims 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20210282272 A1) in view of Ueda et al. (US 20090064791 A1) and further in view of Barnett (EP 1407239 B1, prior art of record).Regarding claim 3:Hill and Ueda teach all the limitations of claim 2, as set forth above.Hill fails to teach:
one or more temperature assessment devices on the PCB coupled with at least one of the plurality of strain gauges and coupled with at least one of the one or more traces, wherein the one or more temperature assessment devices are to evaluate a temperature proximate to a location of at least one of the plurality of strain gaugesBarnett teaches (FIGS. 1-3):
one or more temperature assessment devices (3 / 84, 86) on the PCB coupled with at least one of the plurality of strain gauges (5 / 82) and coupled with at least one of the one or more traces, wherein the one or more temperature assessment devices are to evaluate a temperature proximate to a location of at least one of the plurality of strain gauges
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature assessment device(s) of Barnett in the device of Hill to yield increased accuracy by correcting the strain gauges for temperature (e.g. Barnett - [0029]).
     The examiner notes that certain limitations (e.g. “PCB” and “traces”) are met upon combination of Hill, Ueda, and Barnett.
Regarding claim 4:Hill, Ueda, and Barnett teach all the limitations of claim 3, as set forth above.As combined in the claim 3 rejection above, Barnett teaches:
wherein one of the one or more temperature assessment devices is a resistance temperature detector (RTD) device ([0009], [0014], [0024], [0036], etc.)
Regarding claim 15:Hill and Ueda teach all the limitations of claim 14, as set forth above.Hill fails to teach:
one or more temperature assessment devices coupled with at least one of the plurality of strain gauges and coupled with at least one of the one or more traces, wherein the one or more temperature assessment devices evaluate a temperature proximate to a location of at least one of the plurality of strain gaugesBarnett teaches (FIGS. 1-3):
one or more temperature assessment devices (3 / 84, 86) coupled with at least one of the plurality of strain gauges (5 / 82) and coupled with at least one of the one or more traces, wherein the one or more temperature assessment devices evaluate a temperature proximate to a location of at least one of the plurality of strain gauges
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature assessment device(s) of Barnett in the device of Hill to yield increased accuracy by correcting the strain gauges for temperature (e.g. Barnett - [0029]).
     The examiner notes that certain limitations (e.g. “PCB” and “traces”) are met upon combination of Hill, Ueda, and Barnett.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20210282272 A1) in view of Ueda et al. (US 20090064791 A1) and further in view of Kothandaraman et al. (US 20190120708 A1, prior art of record).Regarding claim 5, as best understood (see 112 rejection above):Hill and Ueda teach all the limitations of claim 2, as set forth above.As combined in the claim 1 rejection above, Ueda teaches (FIG. 7):
wherein the one or more discreet strain gauges (3) are directly electrically coupled with a trace (7)Hill and Ueda fail to teach:
wherein the plurality of strain gauges identifies a change in distance between a first location and a second location on the PCBKothandaraman teaches:
wherein the plurality of strain gauges identifies a change in distance between a first location and a second location on the PCB (abstract, [0005]-[0006], [0018], [0029], [0032], etc.)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine a change in distance, as taught by Kothandaraman, in the device of Hill to allow for warpage monitoring.
Regarding claim 6, as best understood (see 112 rejection above):Hill, Ueda, and Kothandaraman teach all the limitations of claim 5, as set forth above.As combined in the claim 1 rejection above, Ueda teaches (FIG. 7):
wherein the one or more discreet strain gauges (3 of top middle image and 3 of bottom left image) are positioned at a corner of the PCB (e.g. 1 - met upon combination with Hill)
Regarding claim 7, as best understood (see 112 rejection above):Hill, Ueda, and Kothandaraman teach all the limitations of claim 6, as set forth above.Hill also teaches (FIG. 6):
wherein the first location and the second location (e.g. any two of the top left, top right, bottom left, and bottom right corners of 100) are proximate to a first solder ball (e.g. any one of the four solder balls, generally indicated as 120I, in any one of the top left, top right, bottom left, and bottom right corners of 100) and a second solder ball (e.g. any one of the four solder balls, generally indicated as 120I, in a different one of the top left, top right, bottom left, and bottom right corners of 100) of the PCB (100)

Claims 12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al. (US 20210282272 A1) in view of Ueda et al. (US 20090064791 A1) in view of Barnett (EP 1407239 B1, prior art of record) and further in view of Ong et al. (GB 2414116 A, prior art of record).Regarding claim 12:Hill, Ueda, and Barnett teach all the limitations of claim 3, as set forth above.As combined in the claim 3 rejection above, Hill, Ueda, and Barnett teach:
wherein the analyzer (Hill, FIG. 6 - 500) uses information from the one or more strain gauges (Ueda, FIG. 7 - 3; abstract, [0029], etc.) and the one or more temperature assessment devices (Barnett, FIGS. 1-3, element 3 / 84, 86)Hill, Ueda, and Barnett fail to explicitly teach:
determines whether the PCB operates within tolerance requirementsOng teaches:
determines whether the PCB operates within tolerance requirements (Ong - page 1, lines 16-20; paragraph spanning pages 8-9)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the information from the strain gauge(s) (and the temperature assessment device(s)) to determine whether the PCB operates within tolerance requirements, as taught by Ueda, in the device of Hill to prevent a damaged or faulty PCB from being used or relied on. Additionally, the examiner notes that Hill teaches determining whether the PCB operates within tolerance requirements ([0004]); however, since Hill fails to teach strain gauges, Ong is provided (in the spirit of compact prosecution) as teaching that strain gauge information may also be used in the tolerance determination.
Regarding claim 16:Hill, Ueda, and Barnett teach all the limitations of claim 15, as set forth above.As combined in the claim 15 rejection above, Hill, Ueda, and Barnett teach:
wherein the analyzer (Hill, FIG. 6 - 500) uses data from the plurality of strain gauges (Ueda, FIG. 7 - 3; abstract, [0029], etc.) and the one or more temperature assessment devices (Barnett, FIGS. 1-3, element 3 / 84, 86)Hill, Ueda, and Barnett fail to explicitly teach:
determines whether the PCB operates within tolerance requirementsOng teaches:
determines whether the PCB operates within tolerance requirements (Ong - page 1, lines 16-20; paragraph spanning pages 8-9)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the information from the strain gauge(s) (and the temperature assessment device(s)) to determine whether the PCB operates within tolerance requirements, as taught by Ueda, in the device of Hill to prevent a damaged or faulty PCB from being used or relied on. Additionally, the examiner notes that Hill teaches determining whether the PCB operates within tolerance requirements ([0004]); however, since Hill fails to teach strain gauges, Ong is provided (in the spirit of compact prosecution) as teaching that strain gauge information may also be used in the tolerance determination.
Regarding claim 18:Hill teaches (FIG. 6) a method comprising:
receiving information (e.g. FIG. 5B) from a plurality of monitors (e.g. 401, 402, 403, 404 - [0044]) disposed proximate to a location within a PCB (100), wherein the monitors are directly physically coupled to a plurality of non-critical-to-function (NCTF) solder bumps (120I; e.g. [0033]) in the PCB, wherein the plurality of NCTF solder bumps are electrically isolated within the PCB (e.g. [0033]); 
analyzing the received information for the location ([0036]); 
comparing the measured information with a specification information (e.g. [0036]); and 
determining an indication of the PCB integrity based upon the comparison ([0036])Hill fails to teach:
the information is strain information and the monitors are strain gauges
receiving temperature information from a temperature assessment device proximate to the location in the PCB;
analyzing the received strain and temperature information for the location;
determining a measured strain based upon the analysis;
comparing the determined measured strain with a specification strainUeda teaches (FIG. 7):
the information is strain information (e.g. abstract, [0002], [0029], FIG. 3) and the monitors are strain gauges (3 - e.g. [0029]);
analyzing the received strain information for the location (e.g. abstract, [0002], [0010], FIG. 3, [0039]-[0040], etc.);
determining a measured strain based upon the analysis (e.g. abstract, [0002], [0010], FIG. 3, [0039]-[0040], etc.)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use strain gauges, as taught by Ueda, in the method of Hill to allow for stress distribution monitoring. The device of Hill is only able to determine if there are interconnect failure(s). By using the strain gauges of Ueda, the stress distribution across the PCB and/or interface thereof may also be monitored, leading to, for example, advanced warning of potential impending failure(s).Barnett teaches (FIGS. 1-3):
receiving temperature information (e.g. [0009], [0029]) from a temperature assessment device (3 / 84, 86) proximate to the location in the PCB;
analyzing the received temperature information for the location (e.g. [0009], [0029])
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the temperature information and temperature assessment device of Barnett in the method of Hill to yield increased accuracy by correcting the strain gauges for temperature (e.g. Barnett - [0029]).Ong teaches:
comparing the determined measured strain with a specification strain (page 1, lines 16-20; paragraph spanning pages 8-9)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare the measured strain with a specification strain, as taught by Ueda, in the device of Hill to prevent a damaged or faulty PCB from being used or relied on. Additionally, the examiner notes that Hill teaches determining whether the PCB operates within tolerance requirements ([0004]); however, since Hill fails to teach strain gauges, Ong is provided (in the spirit of compact prosecution) as teaching that strain gauge information may also be used in the tolerance determination.
Regarding claim 19:Hill, Ueda, Barnett, and Ong teach all the limitations of claim 18, as set forth above.As combined in the claim 18 rejection above, Barnett teaches:
wherein temperature assessment device is a RTD ([0009], [0014], [0024], [0036], etc.)
Regarding claim 20:Hill, Ueda, Barnett, and Ong teach all the limitations of claim 18, as set forth above.As combined in the claim 18 rejection above, Hill and Ueda teach:
wherein receiving strain information (Ueda - e.g. abstract, [0002], [0029]) further includes receiving the strain information from a plurality of strain gauges (Ueda FIG. 7, elements 3 - e.g. [0029]) wherein the NCTF bumps (Hill FIG. 6, elements 120I; e.g. [0033]) are electrically coupled in an electrically conductive formation (Hill FIG. 6 - e.g. 404), wherein a change in electrical resistance along the conductive formation is to indicate a strain on the PCB (met upon combination with Ueda - see e.g. Ueda abstract, [0029], etc.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856